Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
	This Office Action responses to the Applicant’s Amendment filed on 01/22/2021.
	Applicant has submitted an electronic Terminal Disclaimer for both US Patent No. 10,475,502 and 10,699,766 to overcome double patenting rejection.
Claims 1-9, 11-18 and 20 are pending for examination.
The terminal disclaimers filed on 1/22/2021 have been reviewed and accepted. The terminal disclaimer has been recorded.


Allowable Subject Matter
    Claims 1-9, 11-18 and 20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a plurality of output stages, powered by a second power supply that is different from the first power supply, each of the output stages including a 
          Regarding claims 2-8, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 9, the prior art does not teach or suggest the claimed invention having “a decoder powered by a first power supply, a plurality of output stages, powered by a second power supply that is different from the first power supply, each of the output stages configured to turn off based on a first control signal, and control circuitry configured to pull gate voltages of transistors of the plurality of output stages to a low voltage, wherein the control circuitry is activated based on a second control signal wherein the word-line driver is configured to operate in a standby mode during which the plurality of output stages powered by the second power supply are turned off and the decoder powered by the first power supply remains active”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 11-16, the claims have been found allowable due to their dependencies to claim 9 above. 

Regarding independent claim 17, the prior art does not teach or suggest the claimed invention having “providing power to a decoder of the word-line driver from a first power supply; providing power to a plurality of output stages the word-line driver from a second power supply that is different from the first power supply; entering a standby mode during which the plurality of output stages powered by the second power supply are turned off and the decoder powered by the first power supply remains active;
decoding an address using the decoder to generate word-line signals; transmitting the word-line signals to a plurality of output stages of the word-line driver, the plurality of output stages controlling voltage levels of word lines based on the word-line signals, wherein the plurality of output stages are turned off based on a first control signal; and activating pull-down circuitry of the word-line driver based on a second control signal, the pull-down circuitry pulling gate voltages of transistors of the output stages to a low voltage”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 18 and 20, the claims have been found allowable due to their dependencies to claim 17 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor A. Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        

/HUAN HOANG/Primary Examiner, Art Unit 2827